DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 19 SEP 2022 election of Species V, exemplary structure shown in FIG. 13, claims 1-5, 7, 8, and 10, is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Continuity Information
The instant application is a continuation of PCT/JP2018/038999, filed 19 OCT 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 APR 2021, was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites, inter alia, “a region between the first cell row and the second cell row.” See lines 2-3 and MPEP § 2173.05(e). The recited portion renders claim 7 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 7. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and an earlier-appearing element is not definite. See lines 21-22 of base claim 1. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim. Claim 7 has been interpreted in view of the specification without improperly importing limitations from the specification into the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Danardono et al. (US 20150372008, below, “Danardono” – 16 APR 2021 IDS noted reference) as evidenced in or in view of MAEDE (US 20090166620; below, “MAEDE” – 16 APR 2021 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G). The combined teachings of Huang and POSSEME render obvious the invention
RE 1, Danardono, in FIGS. 1-3, 9, and related text, e.g., Abstract, paragraphs [0001] to [0123], especially [0030] to [0057], [0079] to [0081], discloses a semiconductor chip (e.g., 200) comprising:

    PNG
    media_image1.png
    918
    717
    media_image1.png
    Greyscale
 	a core region (e.g., 250) in which an internal circuit (e.g., [0055]) is formed;
an I/O region (e.g., 210, 220, 230) lying between the core region (250) and a periphery of the semiconductor chip (200);
a plurality of I/O cells (e.g., 212, 222, 232) placed in the I/O region (210, 220, 230); and
a plurality of external connecting pads connected with the outside of the semiconductor chip (200),
wherein
the plurality of I/O cells (212, 222, 232) include
a first cell row (210 row) constituted by I/O cells (212) arranged in a first direction (↔), the first direction being a direction along the periphery of the semiconductor chip (200), and
a second cell row (220 row) constituted by I/O cells (222) arranged in the first direction, spaced from the first cell row (210 row) by a predetermined distance in a second direction (↕) perpendicular to the first direction,
the plurality of external connecting pads include
a plurality of cell connecting pads each connected to any of the plurality of I/O cells (212, 222, 232), and
a reinforcing power supply pad (e.g., 213) (see MAEDE for: that is not connected to any of the plurality of I/O cells (212, 222, 232)) and is connected to a cell connecting pad used for power supply out of the plurality of cell connecting pads, and
the reinforcing power supply pad (213) is placed so that the center of the pad lies in a region between the first cell row (210 row) and the second cell row (220 row).
Danardono discloses the claimed invention except for a power supply pad connected to a power-supplying cell connecting pad and not connected to any of the plurality of I/O cells.

    PNG
    media_image2.png
    870
    528
    media_image2.png
    Greyscale

MAEDE, in FIGS. 1 to 3B and related text, Abstract, paragraphs [0041] to [0049], teaches external connection pads (4) in which some of the external connection pads (4) are connected to a metal layer and a power-supplying external connection pad is connected to an under-pad metal layer that is not connected to any of a plurality of I/O cells.
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Danardono as taught by MAEDE. This is so because a resistance of a power supply line to an internal core circuit can be reduced. Accordingly, circuit misoperation resulting from voltage drop in the power supply of the internal core circuit can be prevented without increasing chip size (MAEDE [0021]). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 1, 7, 8, and 10 are rejected.
Conclusion
The prior art made of record and not relied upon, KOHARA et al. (US 20010011768), is considered pertinent to applicants’ disclosure. KOHARA et al. does not teach, inter alia, a second cell row constituted by I/O cells arranged in the first direction, spaced from the first cell row by a predetermined distance in a second direction perpendicular to the first direction, the plurality of external connecting pads include a plurality of cell connecting pads each connected to any of the plurality of I/O cells, and a reinforcing power supply pad that is not connected to any of the plurality of I/O cells and is connected to a cell connecting pad used for power supply out of the plurality of cell connecting pads, and the reinforcing power supply pad is placed so that the center of the pad lies in a region between the first cell row and the second cell row.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815